UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-2967



ROBERT JOSEPH AMMIRATI; ROSEANN MARIE AMMIRATI,

                                            Plaintiffs - Appellees,

          versus

NELLIE MAE INCORPORATED; THE EDUCATIONAL RE-
SOURCE INSTITUTE,

                                           Defendants - Appellants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. Cameron McGowan Currie, District
Judge. (CA-95-337-4-22, BK-94-72609)


Submitted:   April 9, 1996                   Decided:   May 10, 1996


Before MURNAGHAN and WILKINS, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


John Robert Lester, THE LESTER LAW FIRM, Columbia, South Carolina,
for Appellants. Robert Joseph Ammirati, Roseann Marie Ammirati,
Appellees Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order affirming

the bankruptcy court's order that a portion of the education loans

owed by Robert Ammirati is dischargeable in bankruptcy. We have

reviewed the record and the district court's opinion and find no

reversible error. Accordingly, we affirm on the reasoning of the
district court. Ammirati v. Nellie Mae Inc., Nos. CA-95-337-4-22;
BK-94-72609 (D.S.C. Oct. 11, 1995). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the
decisional process.




                                                          AFFIRMED




                                2